Filed 10/7/14 U-Haul Co. of California v. City of Berkeley CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


U-HAUL COMPANY OF CALIFORNIA
et al.,
         Cross-Complainants and Appellants,
v.                                                                       A136973
CITY OF BERKELEY,
                                                                         (Alameda County
         Cross-Defendant and Respondent.                                  Super. Ct. No. RG08388586)

CITY OF BERKELEY,
         Plaintiff and Appellant,
v.                                                                       A137541
U-HAUL COMPANY OF CALIFORNIA                                             (Alameda County
et al.,                                                                   Super. Ct. No. RG08388586)
         Defendant and Respondent.


         This is a consolidated appeal in a longstanding legal feud between U-Haul
Company of California and Amerco Real Estate Company (collectively, U-Haul) and
City of Berkeley (the City). This feud arises from the City’s decision in 2007 to revoke
U-Haul’s use permit to operate a truck and trailer rental facility at 2100 San Pablo
Avenue. In 2008, the City filed the underlying lawsuit asserting zoning ordinance
violation and negligence per se claims based upon U-Haul’s alleged continued operation
of its rental facility at 2100 San Pablo Avenue. After the City was awarded a preliminary
injunction against U-Haul requiring the company to refrain from all truck and trailer


                                                             1
rental activity at that location (a decision this court affirmed in 2009), U-Haul filed a
cross-complaint asserting numerous causes of action based upon its theory that the City’s
denial of its right to conduct this business violated its rights under the due process,
takings and equal protection clauses of the United States and California Constitutions,
and violated the California Environmental Quality Act.
       In this appeal, U-Haul now challenges several rulings by the trial court that
ultimately led to entry of judgment in favor of the City and a permanent injunction
prohibiting their truck and trailer rental activity at 2100 San Pablo Avenue. Specifically,
U-Haul challenges the trial court’s rulings to sustain the City’s demurrer to its cross-
complaint, to grant the City’s motion for judgment on the pleadings as to three of its
constitutionally-grounded affirmative defenses, and to grant the City’s motion for
summary judgment. In doing so, U-Haul disputes the trial court’s findings that res
judicata bars relitigation of its constitutionally-grounded claims and affirmative defenses,
and that no triable issues exist with regard to the City’s entitlement to a permanent
injunction prohibiting U-Haul from engaging in the identified rental activities. U-Haul
also challenges the order for injunctive relief entered by the trial court as overbroad and
ambiguous.
       The City, in turn, challenges the trial court’s decision to award it only 70 percent
of the attorney fees requested based upon the court’s finding that the City obtained only
partial success in this litigation.
       For reasons set forth below, we affirm the judgment in all regards except for the
attorney fee award, which, consistent with the City’s contention that it achieved full
success on the merits, we conclude must be reconsidered by the trial court.
                   FACTUAL AND PROCEDURAL BACKGROUND
       We briefly set forth the history of this lengthy legal battle between the parties,
which, we note, is before this court for the third time. (U-Haul Co. of California v. City
of Berkeley, A121811, March 27, 2009 (nonpub.) (U-Haul I); City of Berkeley v. U-Haul
Co. of California, A122694, November 10, 2009 (nonpub.) (U-Haul II).) In doing so, we



                                              2
refrain from repeating the more detailed history of this litigation set forth in our prior
opinions in the name of judicial efficiency.
       On June 4, 2008, the City filed an amended verified complaint for
injunction/abatement of public nuisance asserting two causes of action. The first cause of
action was for a zoning ordinance violation based upon U-Haul’s alleged continued
operation of a truck and trailer rental operation at 2100 San Pablo Avenue in violation of
the governing zoning laws at that location. The second cause of action was for public
nuisance per se based, again, on U-Haul’s alleged zoning ordinance violation. For relief,
the City prayed for, among other things, a permanent injunction barring U-Haul from
operating a truck and trailer rental business, “as well as any other business or use not
permitted as of right by [Berkeley Municipal Code] Chapter 23E.64, as determined by the
Zoning Officer,” at 2100 San Pablo Avenue.
       On August 14, 2008, the trial court granted the City’s request for a preliminary
injunction. Upon entry of this injunction, U-Haul was enjoined from “all truck and/or
trailer rental activity at 2100 San Pablo Avenue” and “from bringing any trucks or trailers
to, or accepting them at, 2100 San Pablo Avenue in Berkeley.”
       On August 21, 2008, U-Haul filed an answer to the verified amended complaint
and, on September 23, 2008, filed its cross-complaint. Both U-Haul’s answer and cross-
complaint relied upon theories of due process, takings, and equal protection to challenge
the City’s actions to preclude it from operating its truck/trailer rental business at 2100
San Pablo Avenue.
       In 2009, this court issued two decisions in this matter. In U-Haul I, filed in March
2009, we upheld the trial court’s denial of U-Haul’s writ petition challenging the City’s
revocation of its use permit on due process and other grounds.1 (U-Haul I, supra, 2009
Cal.App.Unpub. LEXIS 2441, at *16-17, *29-30.) Then, in U-Haul II, filed in November
2009, we relied on U-Haul I to dismiss as moot U-Haul’s challenge to entry of the


1
      These prior decisions are discussed in greater detail below during our
consideration of the merits of this appeal.


                                               3
aforementioned preliminary injunction barring it from engaging in “all truck and/or
trailer rental activity at 2100 San Pablo Avenue in Berkeley” or “bringing any trucks or
trailers to, or accepting them at, 2100 San Pablo Avenue in Berkeley.” (U-Haul II, supra,
2009 Cal.App.Unpub. LEXIS 8946, at *2, *9-*10.)
       In addition, in late 2009, the City moved for judgment on the pleadings with
respect to U-Haul’s affirmative defenses. The City had earlier demurred to the cross-
complaint, but consideration of this demurrer had been postponed pending this court’s
resolution of the earlier appeals. These motions were subsequently heard together by the
trial court on March 10, 2010. Relevant here, the trial court granted the City’s motion for
judgment on the pleadings as to the first, second and fifth affirmative defenses after
concluding “the Court of Appeal decided that [U-Haul’s] constitutional and other
challenges to the City’s revocation of their conditional use permit were barred by a final
decision in the underlying writ case.” The court then sustained the City’s demurrer to the
cross-complaint for essentially the same reason. U-Haul’s subsequent motion for
reconsideration was also denied.
       On August 18, 2011, the City moved for summary judgment, seeking an order for
a permanent injunction on the ground that no triable issue of fact remained with respect
to U-Haul’s violation of the zoning ordinance and consequent nuisance per se offense.
Following a hearing, the trial court accepted the City’s arguments and granted the
motion. It thereafter denied U-Haul’s motion for reconsideration.
       Judgment was thus entered in favor of the City and a permanent injunction issued
barring U-Haul from using its 2100 San Pablo Avenue facility to rent trucks or trailers
stored on the premises. In addition, the trial court granted in part the City’s subsequent
motion for attorney fees and costs, awarding a total of $91,910 in fees and $8,450.74 in
costs. This appeal and cross-appeal followed.
                                      DISCUSSION
       U-Haul challenges the following decisions by the trial court. First, U-Haul
contends the trial court erred in dismissing on res judicata grounds three of its
constitutionally-based affirmative defenses, as well as its cross-complaint asserting


                                              4
independent causes of action for the same purported due process and equal protection
violations.2 Second, U-Haul contends the trial court erred in granting the City’s motion
for summary judgment and, more specifically, in finding no triable issue of fact with
respect to whether it was operating an “automobile rental business” at the San Pablo
Avenue site within the meaning of the Berkeley Municipal Code (hereinafter, BMC).
Third, U-Haul contends the permanent injunction issued by the trial court precluding it
from engaging in “rental activity” at the San Pablo Avenue site is impermissibly
ambiguous and overbroad.
       On cross-appeal, the City, in turn, challenges the attorney fee award on the ground
that the trial court erred in reducing the amount of fees to which it was otherwise entitled
by 30 percent based upon the mistaken finding that the City did not prevail on all of its
claims.

    I. Does Res Judicata or Law of the Case Bar U-Haul’s Claims and
         Affirmative Defenses?
       The trial court relied on the doctrines of res judicata and law of the case to
preclude U-Haul from asserting its causes of action and affirmative defenses based on
theories of due process, equal protection and related civil rights violations. Specifically,
the trial court found “the Court of Appeal [in U-Haul II] decided that [U-Haul’s]
constitutional and other challenges to the City’s revocation of their conditional use permit
were barred by a final decision in the underlying writ case.” Thus, deciding that U-Haul,
by way of this action, was essentially continuing its challenge to the City’s revocation of
its use permit, albeit by other theories, the trial court concluded that res judicata and law
of the case required dismissal. We agree.
       In ruling on a demurrer or motion for judgment on the pleadings, the trial court
examines the pleading to determine whether it alleges facts sufficient to state a cause of
action under any legal theory, with the facts being assumed true for purposes of this

2
         Specifically, the trial court sustained the City’s demurrer to U-Haul’s cross-
complaint and granted the City’s motion for judgment on the pleadings with respect to its
first, second, and fifth affirmative defenses.


                                              5
inquiry. (Committee for Green Foothills v. Santa Clara County Bd. Of Supervisors
(2010) 48 Cal. 4th 32, 42; Pang v. Beverly Hosp., Inc. (2000) 79 Cal. App. 4th 986, 989.)
If “all of the facts necessary to show that an action is barred by res judicata are within the
complaint or subject to judicial notice, a trial court may properly sustain a general
demurrer. [Citation.] In ruling on a demurrer based on res judicata, a court may take
judicial notice of the official acts or records of any court in this state. ([Citations]; Evid.
Code, § 452.)” (Frommhagen v. Bd. of Supervisors (1987) 197 Cal. App. 3d 1292, 1299.)
Review on appeal of the trial court’s ruling on these motions is de novo. (Committee for
Green Foothills v. Santa Clara County Bd. Of Supervisors, supra, 48 Cal.4th at p. 42.)
       Turning to the applicable substantive law, the dimensions of the related doctrines
of res judicata and law of the case are well-established. “ ‘The doctrine of the law of the
case is this: That where, upon an appeal, the [reviewing] court, in deciding the appeal,
states in its opinion a principle or rule of law necessary to the decision, that principle or
rule becomes the law of the case and must be adhered to throughout its subsequent
progress, both in the lower court and upon subsequent appeal, and, as here assumed, in
any subsequent suit for the same cause of action . . . ’ [Citation.]” (People v. Stanley
(1995) 10 Cal. 4th 764, 786.) The doctrine of res judicata, in turn, holds: “[A]ll claims
based on the same cause of action must be decided in a single suit; if not brought initially,
they may not be raised at a later date. ‘ “Res judicata precludes piecemeal litigation by
splitting a single cause of action or relitigation of the same cause of action on a different
legal theory or for different relief.” ’ [Citation.] A predictable doctrine of res judicata
benefits both the parties and the courts because it ‘seeks to curtail multiple litigation
causing vexation and expense to the parties and wasted effort and expense in judicial
administration.’ (7 Witkin, Cal. Procedure (4th ed. 1997) Judgment, § 280, p. 820.)”
(Mycogen Corp. v. Monsanto Co. (2002) 28 Cal. 4th 888, 897.)
       In analyzing a claim under these doctrines, “California has consistently applied the
‘primary rights’ theory in defining a cause of action. Under this theory, the invasion of
one ‘primary right’ gives rise to a single cause of action, even though several remedies
may be available to protect the primary right. (Slater v. Blackwood (1975) 15 Cal. 3d 791,


                                                6
795 [126 Cal. Rptr. 225, 543 P.2d 593]; Busick v. Workmen's Comp. Appeals Bd. (1972)
7 Cal. 3d 967, 975 [104 Cal. Rptr. 42, 500 P.2d 1386]; Sawyer v. First City Financial
Corp. (1981) 124 Cal. App. 3d 390, 399 [177 Cal. Rptr. 398]; 4 Witkin, Cal. Procedure (3d
ed. 1985) Pleading, § 23, pp. 66-67.) . . . [T]his theory is well developed in such areas as
personal injury and injuries to property (4 Witkin, Cal. Procedure, supra, §§ 38-49,
pp. 80-88) . . . .” (Frommhagen v. Bd. of Supervisors, supra, 197 Cal. App. 3d 1299-
1300.) “[F]or purposes of applying the doctrine of res judicata, the phrase ‘cause of
action’ has a more precise meaning: The cause of action is the right to obtain redress for a
harm suffered, regardless of the specific remedy sought or the legal theory (common law
or statutory) advanced. [Citation.] . . . ‘[T]he “cause of action” is based upon the harm
suffered, as opposed to the particular theory asserted by the litigant. [Citation.] Even
where there are multiple legal theories upon which recovery might be predicated, one
injury gives rise to only one claim for relief. ‘Hence a judgment for the defendant is a bar
to a subsequent action by the plaintiff based on the same injury to the same right, even
though he presents a different legal ground for relief.’ [Citations.]’ Thus, under the
primary rights theory, the determinative factor is the harm suffered. When two actions
involving the same parties seek compensation for the same harm, they generally involve
the same primary right.” (Boeken v. Philip Morris USA, Inc. (2010) 48 Cal. 4th 788, 798.)
       Thus, returning to the case at hand, we must determine whether the parties’ current
and previous lawsuits arise out of the “same injury to the same right” (Boeken v. Philip
Morris USA, supra, 48 Cal.4th at p. 798), and, if so, whether this court’s prior
determination of one or more issues in U-Haul I or U-Haul II has conclusive effect in this
matter, regardless of the precise legal theory relied upon or relief sought by U-Haul. This
inquiry of course requires closer examination of our prior decisions.
       In U-Haul I, this court upheld the denial of U-Haul’s writ petition challenging the
City’s revocation of its decades-old use permit on both due process and sufficiency-of-




                                              7
the-evidence grounds.3 (U-Haul I, supra, 2009 Cal.App.Unpub. LEXIS 2441, at *16-17,
*29-30.) Following this decision, we issued U-Haul II, in which we dismissed as moot
U-Haul’s challenge to the trial court’s grant of the City’s related request for a preliminary
injunction barring U-Haul from engaging in “all truck and/or trailer rental activity at
2100 San Pablo Avenue in Berkeley” or “bringing any trucks or trailers to, or accepting
them at, 2100 San Pablo Avenue in Berkeley.” In doing so, we relied upon our previous
decision in U-Haul I, which had become final following denial of U-Haul’s petitions for
review to higher courts. Specifically, we held:
“[A]pplying the principles of res judicata, there is no issue left for us to decide that could
afford appellants any relief. Put simply, appellants seek the lifting of an injunction that
bars them from conducting their truck and trailer rental business on the property.
Appellants’ request is based on their claim that the City had no basis for revoking the use
permit that authorized them to conduct this business. Indeed, in their opening brief,
appellants describe this action as one ‘relat[ing] to the City’s extraordinary revocation of
U-Haul’s 1975 Use Permit in a Limited Commercial District based on several technical
citations . . . .’ . . . In our March 2009 decision, we upheld the City’s decision to revoke
appellants’ use permit. While appellants raise some new constitutional arguments in this
action in opposing the City’s request for a preliminary injunction -- including arguments
that revoking their use permit violated their rights to equal protection and due process --
the principle of res judicata bars relitigation of not only issues that were raised in the
prior action, but also issues that could have been raised. [Citation; fn. omitted.] [¶] Under
these circumstances, we conclude the rights of the parties with respect to this controversy
over revocation of appellants’ use permit to conduct business on the property have been
finally determined, and neither affirmance nor reversal of the trial court’s injunctive order

3
       Specifically, we held that U-Haul was afforded due process during the revocation
process and that sufficient evidence supported the existence of recurring permit violations
and persistent complaints by neighbors justifying the City’s action. (U-Haul I, supra,
2009 Cal.App.Unpub. LEXIS 2441, at *16-17, *29-30.) U-Haul’s two subsequent
petitions for review of our decision to the California and United States Supreme Courts
were denied, rendering our judgment final.


                                               8
can undue that determination at this point.” (U-Haul II, supra, 2009 Cal.App.Unpub.
LEXIS 8946, at *7-*9.)
       We now have before us U-Haul’s cross-complaint, filed September 23, 2008,
setting forth causes of action against the City for (1) violations of the due process clause
based upon the City’s alleged unconstitutional deprivation of U-Haul’s property through
“governmental regulation” and arbitrary and irrational actions against the company, (2)
violations of the equal protection clause based upon the City’s alleged disparate and
discriminatory treatment of U-Haul vis-a-vis “analogous” vehicle-share companies such
as CarShare and ZipCar, and (3) civil rights violations (42 U.S.C. § 1983) based upon the
City’s alleged “illegal and unconstitutional conduct”. In addition, U-Haul raised three
affirmative defenses to the City’s complaint in its answer filed August 21, 2008, likewise
grounded in due process, equal protection and federal civil rights law and based upon the
same alleged misconduct – mainly, unjustifiably and irrationally treating U-Haul
differently from CarShare, ZipCar and other allegedly similarly-situated businesses, and
abusing police power by “unfair and improper selective enforcement of its laws, codes
and statutes.”4
       The trial court found that U-Haul’s causes of action and affirmative defenses were
nothing more than newly-crafted challenges to the same alleged harm (to wit, the City’s
revocation of U-Haul’s use permit). U-Haul, however, insists they are actually based
upon the City’s misconduct after its 2007 challenge to revocation of its use permit,
rendering the res judicata and law of the case doctrines inapplicable. (See McGaffey v.
Sudowitz (1961) 189 Cal. App. 2d 215, 217-218 [res judicata does not apply where “there
are changed conditions and new facts which were not in existence at the time the action
was filed upon which the prior judgment is based”].) We conclude the trial court’s
finding is more accurate.
       Indeed, there is no real dispute here that “the harm suffered” by U-Haul is the loss
of its right to conduct a truck and trailer rental business (or as U-Haul describes it, a
4
       U-Haul acknowledges that the factual predicate for these causes of action and
affirmative defenses is the same.


                                               9
“truck sharing” business) at the San Pablo Avenue site. Also beyond dispute is the fact
that this loss arose when the City revoked U-Haul’s use permit, the very action U-Haul
has twice unsuccessfully challenged in this court. It is U-Haul’s attempt to avoid the
impact of having its use permit revoked that has brought the parties back, yet again, to
this court. U-Haul forcefully argues otherwise, but we need look no further than the
language of U-Haul’s cross-complaint to find the flaw in its arguments. To wit, the
prayer for relief in the cross-complaint is a court order “enjoining [the City] from
unlawfully prohibiting or preventing U-Haul from conducting business in the City of
Berkeley” – essentially the same relief U-Haul sought in the prior proceedings. As our
opinion in U-Haul II states: “[U-Haul et al.] seek the lifting of an injunction that bars
them from conducting their truck and trailer rental business on the property . . . based on
their claim that the City had no basis for revoking the use permit that authorized them to
conduct this business.” (Italics added.) While we could perhaps, in this case, change the
italicized portion of our previous language to read, “the City has no basis for continuing
to refuse to authorize them to conduct this business,” the fact remains U-Haul’s purported
injury and requested relief are in all significant regards identical.
       Thus, the trial court got it right. Res judicata and law of the case apply squarely to
this case, barring U-Haul’s attempts to, yet again, relitigate legal and factual issues we
have already decided. As our appellate colleagues have aptly stated: “If the legal
principle were otherwise, litigation would end finally only when a party could no longer
find counsel whose knowledge and imagination could conceive of different theories of
relief based upon the same factual background. [Citation.]’ [Citation.]” (Frommhagen v.
Bd. of Supervisors, supra, 197 Cal.App.3d at p. 1301.)
       Finally, we turn briefly to U-Haul’s argument that it changed from a “truck rental”
business model to a “truck sharing” model after the 2007 permit revocation, with the
result that certain of its claims and affirmative defenses relating to this “new model”
could not have been previously litigated. We leave for later in this opinion our discussion
of the nature of U-Haul’s business operations at 2100 San Pablo Avenue and whether it is
best described as “truck sharing” or “truck renting.” For now, however, we simply point


                                              10
out that U-Haul’s cross-complaint fails to set forth relevant and specific facts to actually
support its claims that the City engaged in misconduct in violation of its constitutional or
civil rights after the company’s 2007 permit revocation challenge. To name a few
examples, while U-Haul alleges to have been a victim of disparate treatment vis-à-vis
car-sharing businesses like CarShare, U-Haul does not allege this treatment occurred only
after its permit was revoked, such that it could not have raised the issue previously. The
same is true with respect to U-Haul’s allegations that the Berkeley police “issued
citations to U-Haul without legal or factual basis” and otherwise engaged in “unfair and
improper selective enforcement of its laws, codes and statutes.”
       The law is quite clear the burden is on U-Haul to demonstrate its cross-complaint
could be successfully amended to avoid dismissal. (Pang v. Beverley Hosp., Inc., supra,
79 Cal.App.4th at p. 989 [“plaintiff bears the burden of proof on th[e] issue [of whether
the pleading defect can reasonably be cured by amendment]”].) U-Haul has simply not
met this burden. In the continued absence of necessary information identifying where,
when, by whom, or to whom the alleged post-2007 misconduct occurred, the trial court’s
ruling sustaining the demurrer to U-Haul’s cross-complaint without leave to amend
stands.5

II.    Is there a triable issue of fact regarding whether U-Haul’s operations
constitute “truck rental” within the meaning of the City Municipal Code?
       U-Haul next challenges the trial court’s grant of the City’s motion for summary
judgment. Applicable legal standards are well-established. The trial court may grant
summary judgment if there is no question of fact and the issues raised by the pleadings

5
       As the City points out (and U-Haul disregards), U-Haul submitted a proposed
amended complaint in moving for reconsideration of the trial court’s ruling sustaining the
demurrer to its cross-complaint, which the court rejected as insufficient to cure the cross-
complaint’s inadequacies. Adding further support for our decision to affirm the trial
court’s ruling on demurrer, U-Haul’s proposed amended cross-complaint continued to
ask for the same relief – to wit, among other things, a judicial declaration that “U-Haul
has the right to operate its business within the City of Berkeley,” and court orders
“enjoining Cross-Defendants from unlawfully prohibiting or preventing U-Haul from
conducting business in the City of Berkeley.”


                                             11
may be decided as a matter of law. (Code Civ. Proc., § 437c, subd. (c); Murillo v. Rite
Stuff Food, Inc. (1998) 65 Cal. App. 4th 833, 840.)6 Thus, a plaintiff moving for summary
judgment must establish there are no triable issues of fact, that each element of its causes
of action have been proven, and that there are no defenses available to the defendant.
(Saelzler v. Advanced Group 400 (2001) 25 Cal. 4th 763, 767.) In considering whether
the plaintiff has met these requirements, the court must consider all of the evidence set
forth in the papers in the light most favorable to the defendant as the nonmoving party,
resolving any evidentiary doubts or ambiguities in the defendant’s favor. (Id. at p. 768;
see also § 437c, subd. (c).)
       On appeal, we independently review an order granting summary judgment.
(Saelzler v. Advanced Group 400, supra, 25 Cal.4th at p. 767.) In doing so, we must, like
the trial court, consider all evidence set forth in the papers in the light most favorable to
U-Haul, as the nonmoving party, and also resolve any evidentiary doubts or ambiguities
in U-Haul’s favor. (Id. at p. 768; see also § 437c, subd. (c).)
       Here, the City moved for summary judgment or, in the alternative, summary
adjudication of its zoning ordinance violation and nuisance per se claims. The City
reasoned that no trial was necessary because undisputed facts already established that:
(1) a zoning ordinance prohibits truck and trailer rentals at 2100 San Pablo Avenue,
(2) before and after entry of the preliminary injunction in this case, U-Haul has operated a
truck and trailer rental operation at that site in violation of the zoning ordinance, and
(3) U-Haul has no defense to the City’s claims. Accordingly, the City argued, it was
entitled to summary judgment to make permanent the injunction barring U-Haul from
operating its truck and trailer rental business at 2100 San Pablo Avenue.
       In opposing summary judgment, U-Haul argued that a triable issue of fact exists
with respect to whether it was still operating a “truck rental” business at 2100 San Pablo
Avenue. Insisting the company no longer rents trucks or trailers at this site, U-Haul
offered evidence in the form of a declaration from its Vice-President, Eric Crocker, that
6
      Unless otherwise stated, all statutory citations herein are to the Code of Civil
Procedure.


                                              12
its “San Pablo facility has acted as a retail operation selling moving supplies . . . and
served as a pick-up and drop-off point for truck sharing customers.” According to U-
Haul, Crocker’s declaration demonstrated the company changed its business model as of
mid-May 2008 from “truck renting” to “truck sharing,” comparable to ZipCar and City
CarShare, which are not required by the City to obtain use permits to operate. For
example, this declaration stated that, since mid-2008, customers at the San Pablo Avenue
facility no longer enter into rental contracts, make reservations or make payments to U-
Haul onsite. Rather, customers merely use the facility to pick up or drop off the vehicles,
“like the[] other vehicle sharing businesses,” while making reservations and payments
online or over the telephone.
       After a hotly contested hearing, the trial court sided with the City, finding in
particular that “U-Haul’s Activities at the Facility in late 2008 fit within the definition of
‘Automobile Rentals’ in [the BMC] because U-Haul provided trucks to consumers for
short time periods in exchange for money and U-Haul stored the trucks at the facility. In
addition, a business that over a 5 week period provides over 750 consumers with short
term use of trucks is a truck rental business in the common sense of the phrase. (People
ex rel. Lockyer v. Pacific Gaming Technologies (2000) 82 Cal. App. 4th 699, 700-701 (‘if
it looks like a duck, walks like a duck, and sounds like a duck, it is a duck’).” As such,
the trial court granted the City’s motion for summary judgment.
       We conclude the trial court’s ruling was correct. In doing so, we first point out
that U-Haul’s evidence in opposition to summary judgment also included admissions
from both Eric Crocker and Jeremy Frank, U-Haul Business Consultant’s Area District
Vice President, that there was in fact no significant difference “between truck sharing and
truck renting in terms of the U-Haul operations at 2100 San Pablo Avenue.” Specifically,
Crocker attested that any difference was “[p]retty much . . . verbiage,” while Frank
attested that “the logistics and the activity is exactly the same,” adding “my stance would
be that [U-Haul] ha[s] been truck sharing for 60 years.” In addition, Crocker
acknowledged there was a dedicated telephone on the property that customers could use



                                              13
to reserve a truck or trailer if they had not made a reservation by telephone or online
before arriving at the San Pablo Avenue facility.
       In light of this evidence, there is but one conclusion we can reasonably draw:
Even assuming U-Haul made certain mid-2008 modifications to its business model, the
service it provides to its customers – whether phrased “truck-sharing” or “truck rental”
and whether paid for in person, over the telephone, or online – is in all significant regards
the same. As such, U-Haul’s service in mid-2008 continued to run afoul of the City’s
zoning ordinance barring truck and trailer rentals at 2100 San Pablo Avenue.
       Moreover, our conclusion in this regard is not altered by U-Haul’s insistence that
the trial court somehow misapplied the BMC definition of “Automobile Rentals” when
granting the City’s summary judgment motion. Briefly, the BMC defines an
“Automobile Rental” establishment as one that “rents automobiles, trucks . . . or other
motor driven vehicles that are stored either indoors or outdoors on its premises.” (BMC,
Ch. 23F.04.010.) According to U-Haul, its San Pablo Avenue operation does not meet
this definition because “it neither contracts for, nor receives payment for, the use of its
vehicles at the San Pablo site.” While acknowledging its trucks are “stored” on the
premises within the meaning of the BMC, U-Haul nonetheless faults the trial court for
“erroneously weigh[ing] factors that bear no relevance to the Code definition,” such as its
volume of business at the site and the fact that its customers use the trucks for short time
periods.
       Having considered U-Haul’s argument in light of the record at hand, we decline
U-Haul’s attempt to turn a straightforward, common-sense definition of a well-known
business activity into a complicated legal inquiry in order to create a disputed fact where
none exists. (E.g., Moyer v. Workmen’s Comp. Appeals Bd. (1973) 10 Cal. 3d 222, 230
[courts must interpret statutes “ ‘according to the usual, ordinary import of the language
employed in framing them’ ”].) As stated above, regardless of where or how U-Haul’s
customers reserve or pay for a U-Haul truck or trailer, the fact remains that these
customers come to 2100 San Pablo Avenue for the purpose of obtaining a truck or trailer
for short-term usage, and they subsequently leave 2100 San Pablo Avenue in possession


                                              14
of a U-Haul truck or trailer that had been stored on the premises for just that purpose.
Thus, to paraphrase the trial court in this case, if it looks, walks and quacks like a duck, it
is a duck. U-Haul provides us no basis for rejecting this near-universal truth for purposes
of this case. Accordingly, we agree there is no triable issue of fact regarding the City’s
entitlement to a permanent injunction to abate the nuisance engendered by U-Haul’s
continued violation of the governing zoning ordinance.

III.   Is the trial court’s injunction unconstitutionally vague and overbroad?
       U-Haul’s final contention in challenging the judgment is that the trial court erred
by entering an overbroad and ambiguous permanent injunction.
       The governing law is not in dispute. “Generally, ‘an injunction must not be
uncertain or ambiguous and the defendant must be able to determine from the order what
he may and may not do. However, in determining whether the defendant has been given
sufficient notice of the conduct proscribed or compelled, the language of the injunction
must be interpreted in light of the record which discloses the kind of conduct that is
sought to be enjoined.’ [Fn. omitted.]” (City of Redlands v. County of San Bernardino
(2002) 96 Cal. App. 4th 398, 415-416 [City of Redlands].) “The party bound by an
injunction must be able to determine from its terms what he may and may not do; he
cannot be held guilty of contempt for violating an injunction that is uncertain or
ambiguous [citation], just as he may not be held guilty of violating a criminal statute that
fails to give him adequate notice of the prohibited acts.” (People v. Bestline Products,
Inc. (1976) 61 Cal. App. 3d 879, 908)
       Here, the challenged order for injunctive relief provides: “U-Haul is precluded
from using the facility at 2800 [sic] San Pablo Avenue, Berkeley, CA to rent trucks or
trailers that are stored on the premises.” According to U-Haul, this language is
impermissibly overbroad and ambiguous because it “failed to identify any specific
criteria that would distinguish rental activity from other business models such as vehicle
‘sharing’” and “largely ignored the Code definition [of automobile rental
establishments].”



                                              15
       We conclude U-Haul’s challenge to the breadth of this injunction fails for the
same reason U-Haul’s summary judgment challenge failed. Truck and trailer rental is not
a complicated concept. It refers to a business or enterprise charging consumers a fee for
use on a short-term basis of a truck or trailer stored on the premises of that business or
enterprise. The governing BMC definition reflects as much. Thus, even assuming U-
Haul is correct in theory that there exists a distinct activity known as truck or automobile
“sharing,” such theory has no factual underpinnings in this case. As discussed above, the
evidence is undisputed (and, indeed, derived from the words of U-Haul’s own
representatives) that U-Haul’s activities at the relevant site, 2100 San Pablo Avenue,
whether labeled truck renting or truck sharing, were for all practical purposes the same
before and after the preliminary injunction was entered in 2008. There was therefore no
need for the trial court to adhere to U-Haul’s request for language in the permanent
injunction “identify[ing] . . . specific criteria that would distinguish rental activity from
other business models such as vehicle ‘sharing.’ ” (See Cal. Alliance for Utils. Etc. Educ.
v. City of San Diego (1997) 56 Cal. App. 4th 1024, 1028-1029 [to state a valid claim, an
actual controversy, as revealed by the facts, must exist between the parties].)
       Accordingly, we conclude the trial court’s order for injunctive relief, interpreted
within the context of the record as a whole (City of Redlands, supra, 96 Cal.App.4th at
pp. 415-416), sufficiently describes the activity U-Haul is heretofore prohibited from
engaging in at the site of its Berkeley facility. Quite simply, the trial court’s order is
reasonably tailored to prevent U-Haul from violating, or circumventing, the zoning
ordinance barring the business operation of renting trucks or trailers stored on the
premises to consumers at 2100 San Pablo Avenue in Berkeley. Nothing more was
required. (People v. Bestline Products, supra, 61 Cal.App.3d at p. 908.)

IV. Did the trial court have discretion to reduce the amount of attorney fees
awarded to the City?
       On cross-appeal, the City challenges the trial court’s decision to reduce by 30
percent the amount of attorney fees it was awarded based upon its finding that the City
prevailed on most, but not all, of its claims. The following background is relevant.


                                              16
       Following entry of summary judgment in its favor, the City moved for attorney
fees in the amount of $130,200 in fees and $8,450.74 in costs pursuant to section 1033.5,
subdivision (a)(10) and BMC section 1.26.040. A hearing was held, after which the trial
court accepted as reasonable the amount of attorney hours expended by the City on this
matter (472 hours), as well as the hourly rate charged by the City’s attorneys ($275 per
hour for the Deputy City Attorney and $300 per hour for the City Attorney). However,
rather than awarding the City the entire amount of fees requested, the trial court applied a
0.3 negative multiplier to reduce this amount to $91,910 (for a total award with costs of
$100,360.74), reasoning that the City had achieved only partial success in this litigation.
       The City’s challenge to the trial court’s award is based solely on its finding that
the City failed to fully prevail in this litigation. An order awarding the prevailing party
attorney fees is generally reviewed for abuse of discretion. (Graciano v. Robinson Ford
Sales, Inc. (2006) 144 Cal. App. 4th 140, 150 [Graciano].) In particular, “[a trial] court
exercises its discretion to determine ‘the prevailing party by analyzing which party
realized its litigation objectives.’ [Citation.]” (Graciano, supra, 144 Cal.App.4th at
p. 150.)
       Further, the trial court may “reduce the amount of the attorney fees to be awarded
where a prevailing party plaintiff is actually unsuccessful with regard to certain
objectives of its lawsuit.” (Sokolow v. County of San Mateo (1989) 213 Cal. App. 3d 231,
249.) This equitable apportionment is generally left to the trial court’s sound discretion.
(Id. at p. 248.) “[T]he trial court is to compare the relief awarded on the [parties’] claim
or claims with the parties’ demands on those same claims and their litigation objectives
as disclosed by the pleadings, trial briefs, opening statements, and similar sources.” (Hsu
v. Abbara (1995) 9 Cal. 4th 863, 876 [interpreting the phrase “prevailing party” in Civil
Code § 1717, which grants either party the right to recover attorney fees in the event of
litigation on the contract].) “ ‘Typically, a determination of no prevailing party results
when both parties seek relief, but neither prevails, or when the ostensibly prevailing party
receives only a part of the relief sought.’ [Citation.] By contrast, when the results of the
litigation on the [] claims are not mixed--that is, when the decision on the litigated []


                                             17
claims is purely good news for one party and bad news for the other--the Courts of
Appeal have recognized that a trial court has no discretion to deny attorney fees to the
successful litigant.” (Hsu v. Abbara, supra, 9 Cal.4th at pp. 875-876 [italics added].)
       Having reviewed the record carefully in this case, we conclude this case falls into
the latter category – to wit, the results were not mixed but, rather, “purely good news” for
the City (Hsu v. Abbara, supra, 9 Cal.4th at p. 876) — thus, that the trial court had no
discretion to deny the City a portion of its reasonably-incurred attorney fees. In reaching
this conclusion, we first note that U-Haul’s cross-complaint was dismissed in its entirety
with the result that U-Haul “[took] nothing” by way of it. In addition, the City thereafter
prevailed on its request for a permanent injunction prohibiting U-Haul from operating its
truck and trailer rental facility at 2100 San Pablo Avenue. Specifically, the judgment
states that “[U-Haul and Amerco] are permanently enjoined and precluded from using the
facility at 2100 San Palo Avenue, Berkeley, California, to rent trucks or trailers that are
stored on the premises.” As the verified amended complaint reflects, that is exactly the
relief the City sought to achieve by filing this lawsuit: “[T]he City prays for relief as
follows: [¶] 1. For this Court’s interim and permanent injunctions ordering [U-Haul] to
abate the public nuisance at 2100 San Pablo Avenue by ceasing its the [sic] truck and
trailer rental business, as well as any other business or use not permitted as of right by
BMC Chapter 23E.64, as determined by the Zoning Officer.”
       In finding, to the contrary, that the City achieved only partial success, the trial
court reasoned that “The order [granting the City’s summary judgment motion] of
January 4, 2012, concerned U-Haul’s operations as of late 2008 but made no finding that
U-Haul’s operations as of 2011 or 2012 were unlawful. [Citation.] The resulting
judgment therefore instructs that U-Haul cannot conduct its business as it did in 2008-
2009, but does not, and could not, address U-Haul’s current business practices.” As such,
the trial court concluded that, “given that [the City] did not present evidence regarding U-
Haul’s current practices, the Court cannot fully accept the City’s [sic] that the degree of
success should be considered as 100 percent. Rather, under the circumstances, the Court



                                              18
believes it is more appropriate to apply a negative multiplier of 0.3. Therefore, the
multiplier adjusted lodestar is $131,300 x 0.7, or $91,910.”
       We find the trial court’s reasoning flawed. The judgment did not address U-
Haul’s “current business practices” because the City’s lawsuit was filed in 2008, when
the matter of U-Haul’s post-2008 practices was simply not determinable. The lawsuit
was thus necessarily concerned with U-Haul’s continued violation, at the time the City’s
complaint was filed, of the zoning ordinance banning truck and trailer rental activities at
U-Haul’s Berkeley facility. The procedural posturing in this case was such that judgment
was not reached until 2012. Nonetheless, the fact that the bulk of the evidence presented
related to U-Haul’s activities during 2008-2009, around the time the lawsuit was initiated,
is not surprising, much less, we believe, indicative of the degree of the City’s success.
Injunctive orders are supposed to be limited in scope to the subject of the litigation. (City
of Redlands, supra, 96 Cal.App.4th at p. 415.) At the same time, however, injunctive
relief is, by nature, forward-looking: “The ‘purpose of a prohibitory injunction is to
prevent future harm to the applicant by ordering the defendant to refrain from doing a
particular act. [Citations.] Consequently, injunctive relief lies only to prevent threatened
injury and has no application to wrongs that have been completed. [Citation.] [However,]
[i]t should neither serve as punishment for past acts, nor be exercised in the absence of
any evidence establishing the reasonable probability the acts will be repeated in the
future.’ ([Citation], italics added.)” (Huntingdon Life Sciences, Inc. v. Stop Huntingdon
Animal Cruelty USA, Inc. (2005) 129 Cal. App. 4th 1228, 1266 [additional italics added].)
There is no dispute the City met the legal requirements for obtaining injunctive relief in
this case. As such, we can conceive of no legal basis for reducing the City’s attorney fee
award based on its failure to offer evidence relating specifically to U-Haul’s “current
business practices” as of 2011 or 2012.
       In reaching this conclusion, we acknowledge that the trial court declined to
include in the judgment the language from the City’s verified amended complaint
requesting that U-Haul be enjoined from operating, not just a truck and trailer rental
business at 2100 San Pablo Avenue, but also “any other business or use not permitted as


                                             19
of right by BMC Chapter 23E.64, as determined by the Zoning Officer.” This omission,
to some degree, reflects a limitation on the scope of the City’s recovery. Nonetheless,
when the record in this lengthy litigation is considered as a whole, we are still left with
the conclusion that the City achieved its principle litigation objective of enforcing against
U-Haul the zoning ordinance prohibiting operation of a truck and trailer rental business at
2100 San Pablo Avenue. As such, we find no basis for limiting the City’s award of all
attorney fees reasonably incurred in its efforts to achieve this objective. As our appellate
colleagues in the Fourth District, Division One, have aptly noted: “ ‘In assessing
litigation success, Hsu v. Abbara (1995) 9 Cal. 4th 863, 877 [. . . ] . . . instructs: “[C]ourts
should respect substance rather than form, and to this extent should be guided by
‘equitable considerations.’ For example, a party who is denied direct relief on a claim
may nonetheless be found to be a prevailing party if it is clear that the party has otherwise
achieved its main litigation objective.” [Citations.]’ [Citation.]” (Graciano, supra, 144
Cal.App.4th at p. 151.) Accordingly, we return this matter to the trial court to issue a
new attorney fee award consistent with the opinions reached herein.

                                       DISPOSITION
       The orders of the trial court sustaining the City’s demurrer to the Cross-
Complaint, granting the City’s motion for judgment on the pleadings with respect to U-
Haul’s first, second and fifth affirmative defenses, and granting the City’s motion for
summary judgment are affirmed. The trial court’s order awarding the City $91,910.00 in
attorney fees is reversed, and the matter is remanded with directions to issue a new
attorney fee award consistent with the opinions reached herein. The City may recover
costs on appeal.




                                              20
                                 _________________________
                                 Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Pollak, J.




                            21